Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25-30, 36-39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al(2014/0171729, hereinafter Bourne) in view of Takashi(JP 2012085915).
Claim 25 - Bourne teaches a method for use in a radiation suite comprising a radiation system -12- and an image projection system -16-, the radiation system comprising one or more surfaces constituting a projection surface -20-, the method comprising: providing an image containing content positioning the patient on a supporting device to allow the patient to view the projection surface, see paragraph [0030]; and projecting the image to the projection surface -20-.  However, the image is not designed to prompt a patient to maintain a desired physiological movement pattern.
	Takashi teaches an imaging system providing images instructing a breathing motion to reduce artifacts by matching breathing with guide information as set forth on page 2 of Takashi.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the method of Bourne with images and audio to guide the breathing of the patient to gain the advantage of reducing imaging artifacts by matching the breathing with guide information as displayed.
	Such a combination would produce a method providing projected images for guiding breathing and have a high expectation of success because it is old and well known to reduce artifacts in imaging by using image guided breathing.
Claim 26 - Bourne teaches the radiation system may comprise a ring gantry          -202- having a bore -210- configured to receive at least a portion of the patient -208- on the supporting device -206-, wherein the bore -210- of the ring gantry is defined by a surface comprising the projection surface -214-.
Claim 27 - the combination includes live action images of the patient breathing wherein the image projected on the projection surface as set forth in paragraph 15 of Takashi.
Claim 28 - the visual feedback of the physiological movement of the patient and the desired physiological movement pattern are respectively represented by a moving symbol, “animation style guide display”, paragraph 15 of Takashi.
Claim 29 - the visual feedback of the physiological movement of the patient and the desired physiological movement pattern comprise respiration activity of the patient, paragraph 13 of Takashi.
Claim 30 - further comprising providing audible instruction to the patient while the image file is projected to the projection surface to prompt the patient to maintain the desired physiological movement pattern, see paragraph 15 of Takashi.

Claim 36 - Bourne teaches a radiation suite including a room -10-; a radiation system including a radiation source, paragraph [0037] enclosed in a gantry -202-, the gantry -202- comprising one or more surfaces -214-, at least a portion of the one or more surfaces forming a projection surface -214-; and an image projection system -56- operable to project an image to the projection surface -214- on the radiation system, wherein the image projection system comprises a computer -22- and a first projector      -56-, and the first projector -56- being operable to project the first image to the projection surface -214-.
	However, the first image contains images that will help the patient feel at ease and does not contain content adapted to prompt a patient to maintain a desired physiological movement pattern.
	Takashi teaches an imaging system providing images instructing a breathing motion to reduce artifacts by matching breathing with guide information as set forth on page 2 of Takashi.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the system of Bourne with images and audio to guide the breathing of the patient to gain the advantage of reducing imaging artifacts by matching the breathing with guide information as displayed.
	Such a combination would produce a method providing projected images for guiding breathing and have a high expectation of success because it is old and well known to reduce artifacts in imaging by using image guided breathing.
Claim 37 - wherein the gantry -202- comprises a ring gantry having a bore -210- having an inner surface and configured to receive at least a portion of the patient -208-, wherein the inner surface comprises the projection surface -214-.
Claim 38 - wherein the desired physiological movement pattern comprises respiration activity, see paragraph 13 of Takashi.
Claim 39 - the desired physiological movement pattern is represented by a moving symbol, animated style guide display, paragraph 15 of Takashi.
Claim 42 - Bourne teaches the computer -22- further comprises a second image containing content suitable for calming the patient and a mapping software operable to map a second image to the projection surface, and the first projector is operable to project the mapped second image to the projection surface, see paragraphs [0023] and [0028].


Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne and Takashi as applied to claim 42 above, and further in view of Dinwiddie(3,720,817).
Claim 43 - the combination teaches a circular gantry -202- of Bourne not a C-shaped gantry.
Dinwiddie sets forth a C-shaped gantry for radiation therapy.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a C-shaped gantry as taught by Dinwiddie in place of the circular gantry as set forth in Bourne as a substitution of functionally equivalent structures to carry out radiation therapy.

Claim(s) 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourne, Takashi and Dinwiddie as applied to claim 43 above, and further in view of Birmingham(2007/0273845).
	Claim 44 - the combination teaches a system as claimed but does not teach a scanner and scanning software to dynamically alter the images onto changing projection surfaces.
	Birmingham teaches a detector -44-, considered a scanner and software to run in the computer operable to detect motion of the gantry, wherein the mapping software is operable to dynamically alter the second image in response to a change of the projection surface caused by the motion of the gantry, see paragraph [0060].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the combination with the detector and associated software to detect the changing projecting surface and provide an image adjusted to the changing surface as taught by Birmingham.  Such a modification would produce predictable results of the combination being capable of modifying the projected image to allow for changing projection surfaces and have a high expectation of success because it is known how to modify images for changing surfaces as detected by a scanner, detector -44- of Birmingham.

Allowable Subject Matter
Claims 31-35 and 40-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a method or apparatus as claimed including projecting the images synchronized to a gating system as set forth in claims 31 and 40.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2007/0286331 teaches reducing motion artifacts by guided breathing using an audiovisual system, but does not teach projecting the images synchronized with a gating system.

US Patent Application Publication 2017/0231530 teaches reducing motion artifacts by guided breathing using an audiovisual system, but does not teach projecting the images synchronized with a gating system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/           Primary Examiner, Art Unit 3791